I disagree with the majority's conclusion that Wright's use of force against Officer Davis occurred "immediately after" the commission of the theft offense and that as a result, Wright was properly convicted for robbery pursuant to R.C. 2911.02. Therefore, I must respectfully dissent.
The crime of robbery involves the use or threat of force during the commission or attempt of a theft offense, or in fleeing immediately after such theft or attempt. R.C. 2911.01. "Immediately is typically defined as follows:  (1) without lapse of time; without delay; instantly; at once; (2) without intervening medium or agent; * * * (3) with no object or space intervening." State v. Thornton (May 12, 1977), Franklin App. No. 77AP-53, unreported.
In the case at bar, Wright triggered an alarm as he was trying to leave the store. Wright complied with the store manager's request to step back past the security device. Wright then produced an unwrapped compact disc. As Wright was trying to leave the store a second time, he again triggered the alarm. Wright refused to show the store manager the contents of his coat and the police were called. Officer Davis arrived five minutes later, took a stolen compact disc out of Wright's pocket and told Wright he was under arrest. As he was being frisked, Wright ran for the exit. Officer Davis tackled Wright and a struggle ensued during which several more compact discs fell from Wright's coat.
Considering the facts in this case, it is apparent that Wright did not use force in fleeing immediately after the commission or attempt of the theft offense. Rather, Wright did not use force until after he was under arrest. Officer Davis' arrest of Wright thus clearly intervened between the theft offense and Wright's use of force. Since an arrest had already occurred before any force was used, the immediacy requirement of R.C. 2911.02 with regard to the use of force was not met and thus an essential element of the crime of robbery was not established. I would therefore reverse the trial court's decision and dismiss Wright's robbery conviction.